 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney
KIMBERLY A. SANCHEZ
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

 

SEP 1.6 2019

CLERK, U.S. DISTRICTC
EASTERN DISTRICT ORGA tf ORNIA

Telephone:: (559) 497-4000 a By w)

OEPUTY Glenn 7

Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

-IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO, 1:18-CR-00116 DAD
Plaintiff, ORDER ON STATE OF CALIFORNIA REQUEST
, FOR TRANSPORTATION TO STATE COURT FOR
v. CRIMINAL PROCEDINGS
ANGELO GAONA, |
Defendant.

 

 

 

 

\

The above named defendant, Angelo Gaona, currently has an arraignment on a violation of probation

allegation calendared on September 17, 2019, before the Honorable Michael Idiart, Department 31 of the

Fresno County Superior Court, case number F16905539.

The defendant is currently.in the custody of the United States Marshal, charged in the above entitled

action, and is being housed at the Fresno County Jail.
IT IS HEREBY ORDERED that deputies of the Fresno County Sheriff's Office may produce the

defendant in state court on September 17, 2019, for purposes of his presence at the arraignment hearing, but

shall return him to the custody of the United States Marshal Service in the physical custody of Fresno County |

Jail immediately after the proceeding has concluded on September 17, 2019. The Court further orders that
the Fresno County Sheriffs Office shall produce the defendant for future state court proceedings with his

return immediately thereafter to the U.S. Marshal Service once the Fresno County Sheriff's Office confirms

 

 
 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

25

26

27 ||

28

 

 

with an Assistant U.S. Attorney that the state court appearance does not conflict with any federal court

appearance. Under no circumstances is the defendant to be released from the physical custody of the Fresno

County Jail other than for the court appearances that are the subject of this Order or scheduled Federal Court

Appearances, or upon further order from this court.

Dated Hrbli4 eh K. OL

C"/ ~ Honorable Sheila K. Oberto
United States Magistrate Judge

 

 

 
